DETAILED ACTION
This is a first office action in response to application no. 17/214,335 filed on March 26, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Application no. 17/181,195 to LUO et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-20 of Patent Application no. 17/181,195 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for a method for video decoding, comprising: receiving a wrap-around motion compensation flag; determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag; in response to a determination that the wrap-around motion compensation is enabled, receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position; and performing a motion compensation according to the wrap-around motion compensation flag and the difference.

Claim 1 of Patent Application no. 17/181,195 calls for similar limitations.  In fact, independent claim 1 of the cited Patent Application calls for a video data processing method, comprising: performing a decoder side motion vector refinement (DMVR) process to generate a bi-predicted signal, wherein performing the DMVR process comprises: determining a refined motion vector for a target coding unit, without using wrap- around motion compensation; determining whether the wrap-around motion compensation is enabled; and in response to a determination that the wrap-around motion compensation is enabled, generating, based on the refined motion vector, a bi-predicted signal using the wrap- around motion compensation.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

4.	Claims 1-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-7, 10-17, and 19-20 of U.S. Patent Application no. 17/124,831 to LUO et al. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application and claims 1-20 of Patent Application no. 17/124,831 are drawn to the same invention.  A close look at the instant application will show that independent claim 1 of the instant application call for a method for video decoding, comprising: receiving a wrap-around motion compensation flag; determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag; in response to a determination that the wrap-around motion 
Claim 1 of Patent Application no. 17/124,831 calls for similar limitations.  In fact, amended independent claim 1 of the cited Patent Application calls for a method for performing motion compensation, comprising: receiving a first wrap-around motion compensation flag, wherein the first wrap-around motion compensation flag is associated with one or more pictures and is signaled in a picture parameter set; determining whether the first wrap-around motion compensation flag is equal to a first value or a second value, wherein: the first wrap-around motion compensation flag equal to the first value indicates horizontal wrap-around motion compensation is enabled for the one or more pictures; and the first wrap-around motion compensation flag equal to the second value indicates horizontal wrap-around motion compensation is disabled for the one or more pictures; in response to a determination that the first wrap-around motion compensation flag is equal to the first value, receiving a parameter associated with a wrap-around motion compensation offset, wherein the wrap-around motion compensation offset is associated with the one or more pictures and is signaled in the picture parameter set; and encoding the picture one or more pictures according to the first wrap-around motion compensation flag and the parameter.
The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims is narrower in scope and falls within the scope of the examined claims. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US Patent Application Publication no. 2021/0160482).

Regarding claim 1, Chiu discloses a method for video decoding (See [0013]), comprising: receiving a wrap-around motion compensation flag (See [0013]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0013]); in response to a determination that the wrap-around motion compensation is enabled, receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See [0013]-[0015]); and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0026]-[0027]).

As per claim 11, Chiu discloses a system for performing video data processing (See abstract), the system comprising: a memory storing a set of instructions (See [0016]); and one or more processors configured to execute the set of instructions to cause the system (See [0015]-[0016]) to perform: receiving a wrap-

Regarding claim 20, Chiu discloses a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing (See Abstract, [0016]), the method comprising: receiving a wrap-around motion compensation flag (See [0013]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0013]); in response to a determination that the wrap-around motion compensation is enabled, receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See [0013]-[0015] and [0038]); and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0026]-[0027]).

As per claims 2 and 12, Chiu further discloses a system and method wherein the difference is in units of a size of a minimum luma coding block (See Chiu [0025]).

As per claim 3 and 13, Chiu further discloses a system and method wherein the difference is less than or equal to (ppspic-width-in-lumasamples/MinCbSizeY)-(CtbSizeY/MinCbSizeY)-2, wherein pps_pic_width_in_luma_samples is the width of the picture in units of luma samples, MinCbSizeY is the size of the minimum luma coding block, and CtbSizeY is a size of a luma coding tree block. (See Chiu 

As per claims 4 and 14, Chiu further discloses a system and method wherein performing the motion compensation further comprises: determining a wrap-around motion compensation offset according to the width of the picture and the difference; and performing the motion compensation according to the wrap-around motion compensation offset (See Chiu [0025] and [0040]).

As per claims 5 and 15, Chiu further discloses a system and method wherein determining the wrap-around motion compensation offset according to the width of the picture and the difference further comprises: dividing the width of the picture in units of luma samples by a size of a minimum luma coding block, to generate a first value; and determining the wrap-around motion compensation offset as being equal to the first value minus the difference (See Chiu [0032] and [0028]).

As per claims 6 and 16, Chiu further discloses a system and method wherein receiving the data indicating the difference further comprises: receiving a wrap-around offset type flag; determining whether the wrap-around offset type flag is equal to a first value or a second value (See [0032] “The syntax element pps_ref_wraparound_present_flag specifies whether information associated with horizontal wraparound motion compensation may be signaled in the PPS. The value of this PPS wraparound present flag is equal to zero when the value of (CtbSizeY/MinCbSizeY+1) is larger than or equal to (pic_width_in_luma_samples/MinCbSizeY−1)”; in response to a determination that the wrap-around offset type flag is equal to the first value, receiving the data indicating the difference between the width of the picture and the offset used for computing a horizontal wrap-around position; and in response to a determination that the wrap-around offset type flag is equal to the second value, 

As per claims 7 and 17, Chiu further discloses a system and method wherein each of the first and the second value is 0 or 1 (See Chiu [0028]).

As per claims 8 and 18, Chiu further discloses a system and method wherein the motion compensation is performed according to versatile video coding (See Chiu [0004]).

As per claim 9, Chiu further discloses a system and method wherein the picture is part of a 360-degree video sequence (See Chiu [0005]-[0006] “For 360-degree video pictures, repetitive padding for picture boundaries is not appropriate as it causes visual artifacts called seam artifacts in reconstructed viewport video. 360-degree video is captured on a sphere and inherently there is no boundary, in other words, reference samples that are out of the boundaries of a reference picture in the projected domain can always be obtained from neighboring samples in the spherical domain.”).  

As per claims 10 and 19, Chiu further discloses a system and method wherein the wrap-around motion compensation flag and the difference are signaled in a Picture Parameter Set (PPS) (See Chiu [0013]-[0014]).

8.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanhart et al. (US Patent Application Publication no. 2022/0007053).




As per claim 11, Hanhart discloses a system for performing video data processing (See Fig. 8, decoder 208), the system comprising: a memory storing a set of instructions; and one or more processors configured to execute the set of instructions (See [0129]) to cause the system to perform: receiving a wrap-around motion compensation flag  (See [0072]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0010]-[0012]); in response to a determination that the wrap-around motion compensation is enabled, receiving data indicating a difference between a width of the picture and an offset used for determining a horizontal wrap-around position (See [0072]-[0073]);  and performing a motion compensation according to the wrap-around motion compensation flag and the difference (See [0095]).

Regarding claim 20, Chiu discloses a non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for performing video data processing (See Fig. 8, decoder 208), the method comprising: receiving a wrap-around motion compensation flag  (See [0072]); determining whether a wrap-around motion compensation is enabled based on the wrap- around motion compensation flag (See [0010]-[0012]); in response to a determination that the wrap-around motion compensation is .

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Seregin et al. (US Patent Application Publication no. 2021/0029371) teaches wraparound motion compensation in video coding.
Choi et al. (US Patent Application Publication no. 2021/0211706) teaches method for combination of wrap-around offset and reference picture resampling.
He et al. (US Patent Application Publication no. 2022/0038737) teaches methods and apparatus for flexible grid regions.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424